

115 HR 5829 IH: VA Opioid Prescribing Rates Accountability Act
U.S. House of Representatives
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5829IN THE HOUSE OF REPRESENTATIVESMay 15, 2018Mr. Mullin introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to inform each physician of the Veterans Health
			 Administration of the opioid prescribing rate of the physician and to
			 require pain management training for the physicians with the highest
			 opioid prescribing rates.
	
 1.Short titleThis Act may be cited as the VA Opioid Prescribing Rates Accountability Act. 2.Annual reports on Veterans Health Administration physician opioid prescribing rates and mandatory pain management training for highest prescribers (a)Annual reportsNot less frequently than once each year, the Secretary of Veterans Affairs shall transmit to each individual employed by the Veterans Health Administration as a physician a report on the opioid prescribing rates of the individual.
 (b)Pain management trainingEach fiscal year, the Secretary shall ensure that each of the individuals employed by the Veterans Health Administration as physicians who were among the 10 percent of individuals employed by the Administration as physicians who had the highest opioid prescribing rates in the most recently completed fiscal year receive pain management training.
			